Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-28 are pending in Instant Application.
Claims 1-14 are cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of French Republic FR1754246 filed 05/15/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed in the amendment filed 11/22/2021 have been fully considered but they are not persuasive. The reasons are set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 



Claim 15, 21, 22, 27and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Radier et al., “hereinafter Radier” (U.S. Patent Publication: 20150195282) in view of Gu et al., “hereinafter GU” (U.S. Patent Publication: 20140247941).

As per Claim 15, Radier discloses a method for connecting equipment to the Internet network by using a modem-router, known as "host" modem-router, comprising a first access point, known as "host" access point, enabling at least one item of equipment paired to said "host" item of equipment, to connect to the Internet network with connection parameters, known as "host" connection parameters (Radier, Para.24, the creation of authentication parameters associated with the invited terminal makes it possible to offer this terminal a personalized access to the host network.  This personalized access consists, for example, in creating an identifier/network access key pair specific to the invited terminal or to the invited user.), specific to the user of the "host" item of equipment (Radier, Para.60, FIG. 1 represents a system 20 for configuring an access to a host network 1 for invited terminals 11-13.  The network 1 is, for example, a telecommunication operator network.  An access point 30 makes it possible to access the network 1, Para.66, the host user uses his or her host terminal 10 to send an offer to share the access to the host network 1, via the first network access management module 40, to an invited user with which he or she is connected via the social network ), said method comprising: 
saving in a computer server accessible from the Internet network, a table wherein is stored a list of unique identifiers associated with users, which identifiers are associated with connection parameters specific to each user (Radier, Para.24, the creation of authentication parameters associated with the invited terminal makes it possible to offer this terminal a personalized access to the host network.  This personalized access consists, for example, in creating an identifier/network access key pair specific to the invited terminal or to the invited user, Para.94, the method for configuring access to the host network 1 comprises a step of generating unique authentication parameters for each invited terminal 11-13.  In particular, the authentication parameters are specific to each invited terminal 11-13.  They are, for example, generated from information identifying the invited terminals 11-13 available to the second management module 40, Para.79, the list of invited terminals 11-13 associated with the invited user and the identifier of the invited user ), 
adding to the "host" modem-router a router, known as "guest" router, which "guest" router is provided with a second access point to the Internet network (Radier, Para.60, FIG. 1 represents a system 20 for configuring an access to a host network 1 for invited terminals 11-13.  The network 1 is, for example, a telecommunication operator network.  An access point 30 makes it possible to access the network 1 , Para.15, a first network access management module and a second network access management module respectively associated with the host user and with the invited user), known as "guest" access point, which "guest" access point is initially in a deactivated state, wherein that in order to connect at least one other item of equipment, known as "guest" item of equipment, to the Internet network (Radier, Para.66, The first and second network access management modules 40, 50 then exchange together in order to authorize an access to the host network 1 via the access point 30 to one or more of the invited terminals 11-13.  These exchanges will be detailed below in relation to FIG. 2. ), said method comprises subsequent steps of: 
communicating to the "guest" router, a unique identifier, known as "guest" identifier, associated with a user of the "guest" item of equipment (Radier, Para.71, the list LF is a list of unique identifiers corresponding respectively to a user of the social network 2 connected with the host user of identifier Id_h, Para.24, This personalized access consists, for example, in creating an identifier/network access key pair specific to the invited terminal or to the invited user… This parameterizing may, for example, offer a distinct SSID network identifier for each invited terminal authorized to access the network),
 transmitting to the computer server, from the "guest" router, the "guest" identifier (Radier, Para.78, the first management module 40 receives, in a step E10, a list of identification information relating to the invited terminals 11-13 associated with the invited user.  In the present embodiment, the identification information corresponds to an MAC address and to the name of the owner of the terminal… it can be an MAC address, an IMEI identifier, or any other identifier making it possible to uniquely identify the invited terminals), 
polling the table to verify that the "guest" identifier is stored in said table (Radier, Para.79, this request is sent to the access point 30 to the host network 1 with the list of invited terminals 11-13 associated with the invited user and the identifier of the invited user.  This list enables the access point 30 to authorize an access to the host network 1 for each of the invited terminals 11-13 associated with the invited user), if the "guest" identifier is stored in the table: transmitting to the "guest" router (Radier, Para.79, this request is sent to the access point 30 to the host network 1 with the list of invited terminals 11-13 associated with the invited user and the identifier of the invited user.  This list enables the access point 30 to authorize an access to the host network 1 for each of the invited terminals 11-13 associated with the invited user… any terminal whose MAC address is unknown to the access point 30 is prohibited from accessing the host network 1.  This access filtering step based on the identification information of the invited terminals 11-13 makes it possible to reinforce the controlled access to the host network 1), from the computer server:
 an activation command of the "guest" access point, and connection parameters, known as "guest" connection parameters, specific to the user of said "guest" item of equipment and that are associated with the "guest" identifier in the table (Radier, Para.78, a list of identification information relating to the invited terminals 11-13 associated with the invited user.  In the present embodiment, the identification information corresponds to an MAC address and to the name of the owner of the terminal… it can be an MAC address, an IMEI identifier, or any other identifier making it possible to uniquely identify the invited terminals, Para.94, the method for configuring access to the host network 1 comprises a step of generating unique authentication parameters for each invited terminal 11-13.  In particular, the authentication parameters are specific to each invited terminal 11-13.  ), 
activating the "guest" access point following the receipt of the activation command by the "guest" router, and parametrizing said "guest" router with the "guest" connection parameters transmitted by the computer server (Radier, Para.78, the first management module 40 receives, in a step E10, a list of identification information relating to the invited terminals 11-13 associated with the invited user, para.94, the method for configuring access to the host network 1 comprises a step of generating unique authentication parameters for each invited terminal 11-13.  In particular, the authentication parameters are specific to each invited terminal 11-13.  They are, for example, generated from information identifying the invited terminals 11-13 available to the second management module 40.), 
pairing the "guest" item of equipment with the "guest" router, for the connection thereof to the Internet network through the "guest" access point and with the "guest" connection parameters, saving the log of connections of the "guest" item of equipment performed through the "guest" router (Radier, Para.94, These identifier and access key pairs associated respectively with each invited terminal 11-13 are then sent to the access point 30 with the request to configure access to the host network 1, Para.63, invited terminals 11-13 associated with the invited user communicate with the second network access management module 50, Para.76, each invited user in the list LV, an address @MODv of a second management module 50 with which the invited user of identifier Id_v is associated is also obtained ). 
However Radier does not explicitly discloses an activation command of the "guest" access point and activating the "guest" access point following the receipt of the activation command by the "guest" router.
Gu discloses an activation command of the "guest" access point and activating the "guest" access point following the receipt of the activation command by the "guest" router (Gu, Para.66, after establishing a secure Internet connection with the service provider server, the AP [Access point] device determines whether an activation request has been received from the service provider server.  The service provider server issues the activation request if the AP device has not been previously activated with the service provider server, Para.67, FIG. 8 illustrates an example series of actions performed by the service provider server to activate the AP device.  In block 801, the server receives the serial number from the AP device…If the determination in block 804 is YES, then in block 806, the service provider server activates the AP device by setting a flag in the record which indicates that the previously registered AP device is now activated , Para.15, The access point device is configured to automatically establish communication with a remote service provider device.  The access point device receives a device identifier from each of the one or more wireless network devices and submits the received device identifiers to the service provider device.  The access point device receives one or more keys corresponding to the preconfigured respective keys of the one or more wireless network devices.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Radier with the teachings as in GU. The motivation for doing so would have been for implementing a set of self-configuring secure wireless network devices are provided that automatically establish a secure wireless network when powered up (GU, Para.10).

As per Claim 21, Radier in view of GU discloses the method according to claim 15, further comprising at least one of the following features: the log of connections contains all of the events affecting the "guest" access point, which events are preferably dated and classed in chronological order, so as to enable an analysis of the activity of the "guest" router, the log of connections is transmitted periodically or in real time, to the server or to another server, via the Internet network (Radier, Para.26, The access to the host network can also be personalized as a function of the invited terminal, or of a type of invited terminal using different attributes defined by the host user (e.g. connected time offered, bandwidth offered).  This differentiation of the accesses for each invited terminal also makes it possible to obtain host network usage statistics broken down by invited terminal in a simple manner, Para.80, This access configuration comprises, for example, an identifier of the host user, an identifier of the invited user, a list of invited terminal identifiers, an identifier of the type of authentication chosen, an identifier of the host network 1, and a network access key, Para.96,  This update consists, for example, in deleting the sharing of the access to the host network 1 for one or more invited users, or even for a particular type of invited terminal 11-13.  It may also be a modification of the sharing of the access to the host network 1 for one or more invited users, or a particular type of invited terminal 11-13.  The host user may notably want to change the level of security applicable for an invited user or an invited terminal. ). 

(Radier, Para.66, The first and second network access management modules 40, 50 then exchange together in order to authorize an access to the host network 1 via the access point 30 to one or more of the invited terminals 11-13.  These exchanges will be detailed below in relation to FIG. 2.). 

As per Claim 27, Radier in view of GU discloses the method according to claim 15, further comprising: saving in the computer server the log of connections of the "guest" item of equipment performed through the "guest" router (Radier, Para.77, the first management module 40 prepares a request for information identifying the invited terminals 11-13 associated with the invited user of identifier Id_v, then sends it to the second management module 50 of address @MODv, Para.68, The first phase P1 is a phase of obtaining, by the host user, of a list of invited users.  It is followed by a phase P2 consisting in configuring an access point 30 to the host network 1 to authorize the attachment to this network of invited terminals 11-13 associated with the invited user.   ). 

As per Claim 28, Radier in view of GU discloses the method according to claim 15, further comprising: integrating into the activation command at least one of the following parametrization data: duration of the activation of the "guest" access point, portion of bandwidth allocated to the "guest" access point, automatically parametrizing the "guest" router with the item or items of parametrization data integrated into the activation command (Radier, Para.26, The access to the host network can also be personalized as a function of the invited terminal, or of a type of invited terminal using different attributes defined by the host user (e.g. connected time offered, bandwidth offered), Para.24, a parameterizing making it possible to simultaneously create a number of accesses to the host network from one and the same access point can advantageously be used.  This parameterizing may, for example, offer a distinct SSID network identifier for each invited terminal authorized to access the network (this will be, for example, a so-called "multi-SSID" parameterizing).).




Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Radier et al., “hereinafter Radier” (U.S. Patent Publication: 20150195282) in view of Gu et al., “hereinafter GU” (U.S. Patent Publication: 20140247941) and further in view of Schallich et al., “hereinafter Schallich” (U.S. Patent Publication: 20160226707).

As per Claim 16, Radier discloses the method according to claim 15, 
However Raider in view of Gu does not disclose moving the "guest" router away from the physical media device of the "host" modem-router and establishing a connection between said "guest" router and said modem-router so that said "host" modem-router acts as a repeater
Schallich discloses moving the "guest" router away from the physical media device of the "host" modem-router and establishing a connection between said "guest" router and said modem-router so that said "host" modem-router acts as a repeater (Schallich, Para.81, If a router is registered to a network containing more than one router (preferably identified during S210), the router may automatically configure as an access point or as a wireless repeater (instead of as an internet gateway). Assignment of the master router is preferably performed automatically (e.g., the first router connected to the internet is the master) but additionally or alternatively may be performed manually (e.g., a particular router ID is set as the master router). ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Radier, Gu with the teachings as in Schallich. The motivation for providing a home networking solution that is easy and intuitive to access and manage (Schallich, Para.14).


As per Claim 17, the modified Radier discloses the method according to claim 16, further comprising: establishing a wireless connection between the "guest" router and the "host" modem-router so that said "guest" router and said "host" modem-router communicate through the "host" access point (Radier, Para.02, the field of controlled access to a private wireless communication network, more particularly, a method for remotely configuring a secured access to such a network for an invited terminal, Para.14, a Wi-Fi access to the host network, when the invited user uses a terminal that has a Wi-Fi radio interface). 

As per Claim 18, the modified Radier discloses the method according to claim 17, further comprising: transmitting to the "guest" router a private security key associated with the "host" access point, known as "host" private security key, in order to authorize said "guest" router to communicate with the "host" modem-router through the "host" access point (Radier, Para.69, the first management module 40 receives an authentication message from the host terminal 10.  This message comprises an identifier Id_h and a password Pwd_h associated with the host user.  The first management module 40 memorizes the identifier Id_h, then relays the authentication message to the social network 2 in order to authenticate the host user, Para.71, the list LF is a list of unique identifiers corresponding respectively to a user of the social network 2 connected with the host user of identifier Id_h.  ). 

As per Claim 19, the modified Radier discloses the method according to claim 16, further comprising: establishing a wired connection between the "guest" router and the "host" modem-router so that said "guest" router and said "host" modem-router communicate through said wired connection (Schallich, Para.19, The router 110, as shown in FIG. 2, serves as a base station for a home network.  The router preferably creates a home network (using either or both of wired and wireless network connections) and also serves as the gateway for the home network to the internet (or other WAN), Para.20, the system 100 includes several routers 110 that communicate with each other (either over wired or wireless connections) to create a mesh network, as shown in FIG. 3.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Radier, Gu with the teachings as in Schallich. The motivation for providing a home networking solution that is easy and intuitive to access and manage (Schallich, Para.14).

As per Claim 20, Radier discloses the method according to claim 16, wherein the stopping of the connection between the "guest" router and the "host" modem-router results in the automatic implementation of a logical computer process leading to the deactivation of the "guest" access point (Radier, Para.91, he invited users have the possibility of accepting or rejecting the offer to share the access to the host network 1 sent by the first management module 40 in the step E7.  The step E8 is then adapted in order to interrogate each invited user once the request to offer to share the access to the host network 1 is acknowledged… Each invited user can then accept or reject the proposed offer from one of his or her invited terminals 11-13 which are associated with him or her via his or her second access management module 50.). 

Claim 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Radier et al., “hereinafter Radier” (U.S. Patent Publication: 20150195282) in view of Gu et al., “hereinafter GU” (U.S. Patent Publication: 20140247941) and further in view of Wang et al., “hereinafter Wang” (U.S. Patent Publication: 20140079022).

As per Claim 23, the modified Radier discloses the method according to claim 15, 
However the modified Radier does not disclose saving in a secure removable media device the "guest" unique identifier, equipping the modem-router of a connection interface adapted to receive the secure removable media device.
Wang discloses saving in a secure removable media device the "guest" unique identifier, equipping the modem-router of a connection interface adapted to receive the secure removable media device (Wang, Para.44, The removable memory 132 may include a subscriber identity module (SIM) card, a memory stick, a secure digital (SD) memory card, and the like.  In an embodiment, the processor 118 may access information from, and store data in, memory that is not physically located on the WTRU 102, such as on a server or a home computer). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Radier, Gu with the teachings as in Wang. The motivation (Wang, Para.4).


As per Claim 24, the modified Radier discloses the method according to claim 23, wherein the insertion of the secure removable media device into the connection interface results in the automatic transmission of the "guest" unique identifier to the computer server (Wang, Para.44, The removable memory 132 may include a subscriber identity module (SIM) card, a memory stick, a secure digital (SD) memory card, and the like.  In an embodiment, the processor 118 may access information from, and store data in, memory that is not physically located on the WTRU 102, such as on a server or a home computer, Para.69, A WLAN device may send a probing request for a service set identifier (SSIDs).  A WLAN WTRU may establish an association with an access point before it may exchange data with a WLAN access node (AN).  A WLAN AN may be referred to as WLAN access point (AP).  The WLAN WTRU may perform one or more of the following actions.  The WLAN WTRU may discover the available WLAN ANs, select one of the discovered ANs, perform authentication (e.g., if needed), and/or may associate with the access point.). 

As per Claim 25, the modified Radier discloses the method according to claim 23, wherein the withdrawal of the secure removable media device from the connection interface results in the automatic (Wang, Para.44, The removable memory 132 may include a subscriber identity module (SIM) card, a memory stick, a secure digital (SD) memory card, and the like.  In an embodiment, the processor 118 may access information from, and store data in, memory that is not physically located on the WTRU 102, such as on a server or a home computer, Para.58, the MME 162 may be responsible for authenticating users of the WTRUs 102a, 102b, 102c, bearer activation/deactivation, selecting a particular serving gateway during an initial attach of the WTRUs 102a, 102b, 102c, and the like.). 

As per Claim 26, the modified Radier discloses the method according to claim 23, further comprising: saving in the secure removable media device, apart from the "guest" identifier, the "guest" connection parameters, parametrizing the "guest" router with the "guest" connection parameters following the insertion of the secure removable media device into the connection interface, which parametrization is performed before, during or after the activation of the "guest" access point (Radier, Para.117, Such a software component is stored in memory then loaded and run by a data processor of a physical entity and is likely to access the hardware resources of this physical entity (memories, storage media, communication bus, electronic input/output boards, user interfaces, etc.), Para.22, the authentication parameters are specific to the invited terminal, the method further comprising, prior to the step of sending to the host network, a step of generation of the authentication parameters by the first network access management module ). 

The applicant Argue:
Argument 1:	 
Applicant argues that the reference Radier in view of GU fails to teach or suggest “adding to the "host" modem-router a router, known as "guest" router, which "guest" router is provided with a second access point to the Internet network” as recited in claim 1. 
	In response, Examiner would like to point out that the reference Radier does teach in 
Para.60, “FIG. 1 represents a system 20 for configuring an access to a host network 1 for invited terminals 11-13.  The network 1 is, for example, a telecommunication operator network.  An access point 30 makes it possible to access the network 1”  Para.15, “a first network access management module and a second network access management module respectively associated with the host user and with the invited user” and in Para.66, “The first and second network access management modules 40, 50 then exchange together in order to authorize an access to the host network 1 via the access point 30 to one or more of the invited terminals 11-13.  These exchanges will be detailed below in relation to FIG. 2”. And in Para.65, “The first and second network access management modules 40, 50 are represented as separate from the terminals 10-13 and from the social network 2. In another embodiment, the first and second modules are respectively incorporated in a terminal 10 associated with the host user and in an invited terminal 11-13 associated with the invited user. In yet another embodiment, the modules 40, 50 are elements of the social network 2 respectively associated with a user account of the host user and a user account of the invited user.” And in Para.79, “the first management module 40 sends an access configuration request to the host network 1. More specifically, this request is sent to the access point 30 to the host network 1 with the list of invited terminals 11-13 associated with the invited user and the identifier of the invited user. This list enables the access point 30 to authorize an access to the host network 1 for each of the invited terminals 11-13 associated with the invited user, the latter being, for example, identified by their MAC addresses. Conversely, any terminal whose MAC address is unknown to the access point 30 is prohibited from accessing the host network 1. This access filtering step based on the identification information of the invited terminals 11-13 makes it possible to reinforce the controlled access to the host network 1.”. 
	 The first network access management modules 40 could be interpreted as host router which is connected with the host device 10. The second network access management module 50 could be interpreted as guest router which is adding to the host router to insert the guest devices or invited devices terminal 11-13 to the network. In the claim language the “guest router” is not described as a hardware device.
	Moreover the refence Gu discloses in Para.61, “ the AP device 401 is wire-connected to a WiFi router 143 through an Ethernet connection 621 so that the AP device 601 is only indirectly connected to the modem 141, which is connected to the WiFi router 143 through another Ethernet connection 144. The AP device 601 may be configured as either a router access point device or a bridge access point device. The following describes the AP device 601 when configured as a bridge access point device.” and in Para.62, “When the AP device 601 is configured as a bridge access point device, the Access Point mode for the AP device 601 is enabled. Under this configuration, only one subnetwork is present. Since the WiFi router 143 has a DHCP server, the DHCP server of the AP device 601 is disabled so that the DHCP server of the WiFi router 143 may assign private IP addresses to all devices connecting through the AP device 601 to the WiFi router 143. 
	The reference Gu discloses the host access point and the guest access point. 

Moreover the independent claim 1 is a method claim. The independent claim 1 also includes conditional statement “if the “guest” identifier is stored in the table: transmitting to the “guest” router, from the computer server: an activation command of the “guest” access point, and connection parameters, known as “guest” connection parameters, specific to the user of said “guest” item of equipment and that are associated with the “guest” identifier in the table, activating the “guest” access point following the receipt of the activation command by the “guest” router, and parametrizing said “guest” router with the “guest” connection parameters transmitted by the computer server, pairing the “guest” item of equipment with the “guest” router, for the connection to the Internet network through the “guest” access point and with the “guest” connection parameters, saving the log of connections of the “guest” item of equipment performed through the “guest” router.”. For the conditional statement in the method claim the Examiner does not require to examine all the conditional limitation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449